Case 0:19-cv-60341-MGC Document 15 Entered on FLSD Docket 04/01/2019 Page 1 of 19
   CASE NO. 19-cv-60341-CIV-COOKE/HUNT


                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF FLORIDA

                       CASE NO. 19-CV-60341-CIV-COOKE/HUNT

   OJ COMMERCE LLC; and                        §
   NAOMI HOME, INC.,                           §
                                               §
                       Plaintiffs,             §
                                               §
   v.
                                               §
                                               §
   KIDKRAFT, LP; and                           §
   MIDOCEAN PARTNERS, LP,                      §
                                               §
                       Defendants.             §
                                               §
                                               §
                                               §

                   DEFENDANTS’ DISPOSITIVE MOTION TO DISMISS
                         FOR FAILURE TO STATE A CLAIM

            Defendants KidKraft, Inc. (“KidKraft”) and MidOcean Partners IV, L.P.

   (“MidOcean”)1 respectfully move pursuant to Federal Rule of Civil Procedure 12(b)(6) to

   dismiss the Complaint of Plaintiffs OJ Commerce LLC (“OJC”) and Naomi Home, Inc.

   (“Naomi Home”) for failure to state a claim upon which relief can be granted. Defendants

   submit the below memorandum of law in support of their motion to dismiss.




   1
      Plaintiffs have named the incorrect legal entities. MidOcean Partners, L.P. and
   KidKraft, L.P. should be removed and replaced with MidOcean Partners IV, L.P. and
   KidKraft, Inc.

                                             -1-
   48474236;1
Case 0:19-cv-60341-MGC Document 15 Entered on FLSD Docket 04/01/2019 Page 2 of 19
   CASE NO. 19-cv-60341-CIV-COOKE/HUNT


                                   MEMORANDUM OF LAW

                                        INTRODUCTION

            The only conduct by KidKraft that is alleged in the Complaint is its termination of

   OJC as a retailer of KidKraft toy kitchens. Compl. ¶¶ 32-36. It is beyond dispute, how-

   ever, that a manufacturer—even an alleged monopolist—has broad freedom to determine

   the persons with whom it will deal and, in particular, the distributors through which its

   products are sold. As the Supreme Court has emphasized, “as a general matter, the Sher-

   man Act ‘does not restrict the long recognized right of [a] trader or manufacturer engaged

   in an entirely private business, freely to exercise his own independent discretion as to

   parties with whom he will deal.’” Verizon Comms. Inc. v. Law Offices of Curtis V. Trinko,

   LLP, 540 U.S. 398, 408 (2004) (quoting United States v. Colgate & Co., 250 U.S. 300, 307

   (1919)). Plaintiffs’ Complaint should be dismissed because it fails to offer any factual

   allegations showing that KidKraft’s termination of a single retailer was anything other

   than an exercise of its right, or that it caused any harm to competition—an essential ele-

   ment of all of Plaintiffs’ antitrust claims. OJC’s alleged lost profits as a retailer of KidKraft

   toy kitchens are merely harm to one competitor in a vast retail marketplace, and do not

   establish the requisite harm to competition. Quite simply, the antitrust laws do not require

   KidKraft to continue selling to a retailer with which it no longer wishes to deal.

            Plaintiffs attempt two paths around the general rule that a manufacturer has free-

   dom to choose the retailers with whom it will deal. Both fail as a matter of law. First,

   Plaintiffs allege that OJC is affiliated with Naomi Home, which manufactures toy kitch-

   ens in competition with KidKraft. Compl. ¶¶ 15, 26. And they allege that KidKraft ter-

   minated OJC, at least in part, because it was unhappy that OJC was selling Naomi Home’s

   competing toy kitchens. Compl. ¶¶ 32-34. But even assuming these facts as true, they

   do not support a claim. The antitrust laws do not require a manufacturer to continue to




                                                 -2-
   48474236;1
Case 0:19-cv-60341-MGC Document 15 Entered on FLSD Docket 04/01/2019 Page 3 of 19
   CASE NO. 19-cv-60341-CIV-COOKE/HUNT


   sell to any retailer, and certainly not one with divided loyalties. To the contrary, a man-

   ufacturer—even an alleged monopolist—may terminate a retailer for carrying competi-

   tive products. See, e.g., E-One, Inc. v. Oshkosh Truck Corp., 2006 WL 3320441, at *2–3 (N.D.

   Ill. Nov. 13, 2006) (defendant “cannot be forced to continue a relationship with a dealer

   who chooses to distribute products of defendant’s competitor”); Healthco Int’l, Inc. v. A-

   dec, Inc., 1989 WL 104064, at *8 (D. Mass. Apr. 17, 1989) (“Even a manufacturer with mo-

   nopoly power is not obliged to retain an ineffective dealer or one which has become its

   competitor.”). Moreover, Plaintiffs offer no factual allegations showing harm to compe-

   tition in relation to Naomi Home. For example, they offer no factual allegations suggest-

   ing that Naomi Home’s ability to manufacture and sell its own toy kitchens depends in

   any way on whether its affiliated retailer (OJC) sells KidKraft toy kitchens at retail. That

   would make no sense. Plaintiffs likewise allege no facts showing that Naomi Home’s

   ability to compete with KidKraft was harmed in any way when KidKraft stopped selling

   its toy kitchens to OJC.

            Second, Plaintiffs attempt to concoct an antitrust conspiracy claim by asserting that

   KidKraft and MidOcean conspired to refuse to deal with OJC. This claim fails at the

   threshold, however, because MidOcean, a private equity firm, is the majority and con-

   trolling owner of KidKraft. That means Plaintiffs have not alleged an agreement among

   two or more separate entities, which dooms their antitrust conspiracy claims under the

   rule of Copperweld Corp. v. Independence Tube Corp., 467 U.S. 752, 767 (1984).

            For similar reasons, Plaintiffs’ state law tortious interference claim against

   MidOcean fails as a matter of law. MidOcean is not a stranger to the business relation-

   ships of its portfolio company. Therefore, as a matter of law, MidOcean cannot have

   tortiously interfered with those relationships. See, e.g., Volvo Aero Leasing, LLC v. VAS

   Aero Servs., LLC, 2019 WL 1142330, at *3 (Fla. Dist. Ct. App. Mar. 13, 2019). Moreover,

   there is nothing tortious about KidKraft’s decision to stop selling its toy kitchens to OJC,

   which was well within its rights.

                                                 -3-
   48474236;1
Case 0:19-cv-60341-MGC Document 15 Entered on FLSD Docket 04/01/2019 Page 4 of 19
   CASE NO. 19-cv-60341-CIV-COOKE/HUNT


            At the very most, OJC alleges that it would have made more money if KidKraft

   had continued selling it toy kitchens to sell at retail. Even if true, however, Plaintiffs’

   marketplace disappointment is not harm to competition. KidKraft’s decision to stop sell-

   ing toy kitchens to this retailer is within its rights and did not cause harm to competition.

            For these reasons and the reasons more particularly described below, the Com-

   plaint should be dismissed with prejudice.

                                      LEGAL STANDARDS

            Under both Section 1 and Section 2 of the Sherman Act, “an antitrust plaintiff must

   show harm to competition in general, rather than merely damage to an individual com-

   petitor.” Spanish Broad. Sys. of Fla., Inc. v. Clear Channel Commc’ns., Inc., 376 F.3d 1065,

   1069 (11th Cir. 2004). “The purpose of the Sherman Act is not to protect businesses from

   the working of the market; it is to protect the public from the failure of the market. The

   law directs itself not against conduct which is competitive, even severely so, but against

   conduct which unfairly tends to destroy competition itself.” Id. (quoting Spectrum Sports,

   Inc. v. McQuillan, 506 U.S 447, 459 (1993)). Accordingly, an antitrust plaintiff must “allege

   facts that would support a showing of this harm to competition, rather than merely to

   itself.” Id.

            Moreover, a claim for monopolization under Section 2 of the Sherman Act (Count

   I) requires that Plaintiffs establish that KidKraft (a) possesses monopoly power, and (b)

   “the willful acquisition or maintenance of that power as distinguished from growth or

   development as a consequence of a superior product, business acumen, or historic acci-

   dent.” Trinko, 540 U.S. at 407 (quoting United States v. Grinnell Corp., 384 U.S. 563, 570-71

   (1966). “[T]he possession of monopoly power will not be found unlawful unless it is

   accompanied by an element of anticompetitive conduct.” Id. (emphasis in original).

            Plaintiffs’ attempted monopolization claim (Count II) requires facts showing that

   “(1) the defendant has engaged in predatory or anticompetitive conduct with (2) a specific


                                                -4-
   48474236;1
Case 0:19-cv-60341-MGC Document 15 Entered on FLSD Docket 04/01/2019 Page 5 of 19
   CASE NO. 19-cv-60341-CIV-COOKE/HUNT


   intent to monopolize and (3) a dangerous probability of achieving monopoly power.”

   Spanish Broadcasting, 376 F.3d at 1074 (quoting Spectrum Sports, 506 U.S. at 456).

            Finally, to establish their claims under Section 1 of the Sherman Act (Counts III

   and IV), Plaintiffs must establish (a) “a ‘contract, combination . . . or conspiracy’ between

   separate entities,” that (b) unreasonably restrains trade. Copperweld, 467 U.S. at 767 (em-

   phasis in original). The conduct of a parent and its subsidiary “must be viewed as that

   of a single enterprise for purposes of § 1 of the Sherman Act.” Id. at 771. To show an

   unreasonable restraint of trade under the rule of reason,2 Plaintiffs must “prove (1) the

   anticompetitive effect of the defendant’s conduct on the relevant market, and (2) that the

   defendant’s conduct has no pro-competitive benefit or justification.” Spanish Broadcast-

   ing, 376 F.3d at 1071. “[T]he ‘anticompetitive effects’ are measured by their impact on the

   market rather than by their impact on competitors.” Id.




   2   Certain restraints are deemed illegal per se, such as “horizontal agreements among
   competitors to fix prices or to divide markets,” but most asserted Section 1 violations are
   evaluated under the rule of reason. Leegin Creative Leather Prods., Inc. v. PSKS, Inc., 551
   U.S. 877, 886 (2007). If there is an agreement here, Plaintiffs do not allege that it is between
   horizontal competitors, as Plaintiffs recognize that MidOcean is a private equity firm, not
   a manufacturer of toy kitchens. To the extent there is any agreement not to deal with
   OJC, it “more closely resembles a unilateral refusal to deal” than a “group boycott” where
   multiple competitors agree not to deal with a third party. See Seagood Trading Corp. v.
   Jerrico, Inc., 924 F.2d 1555, 1568-69 (11th Cir. 1991) (“That LJS may have instigated M-B’s
   refusal to deal does not create the plurality of ‘refusals’ necessary for the arrangement to
   be called a group boycott.”). Accordingly, any alleged agreement here must be analyzed
   under the rule of reason. Id.

                                                -5-
   48474236;1
Case 0:19-cv-60341-MGC Document 15 Entered on FLSD Docket 04/01/2019 Page 6 of 19
   CASE NO. 19-cv-60341-CIV-COOKE/HUNT


                                            ARGUMENT

   I.       Plaintiffs’ Antitrust Claims Fail as a Matter of Law Because They Have Not Al-
            leged Any Harm to Competition.

            Plaintiffs’ claims are based solely on KidKraft’s decision that it will no longer do

   business with OJC as a retailer of KidKraft’s toy kitchens. “[A]s a general matter, the

   Sherman Act ‘does not restrict the long recognized right of [a] trader or manufacturer

   engaged in an entirely private business freely to exercise his own independent discretion

   as to parties with whom he will deal.” Trinko, 540 U.S. at 408 (quoting Colgate, 250 U.S.

   at 307); accord Pac. Bell Tel. Co. v. LinkLine Comms., Inc., 555 U.S. 438, 448 (2009) (“As a

   general rule, businesses are free to choose the parties with whom they will deal, as well

   as the prices, terms, and conditions of that dealing.”). To escape from this general rule,

   Plaintiffs must offer factual allegations showing that KidKraft’s alleged refusal to sell toy

   kitchens to OJC caused “actual competitive injury”:

                It is well established that a party may choose with whom he will do
                business and with whom he will not do business, and that this behavior
                . . . will not give rise to liability absent a showing of actual competitive
                injury.

   Seagood, 924 F.2d at 1567 (emphasis added). “[H]arm to an individual competitor or con-

   sumer is not sufficient”—the challenged conduct “must tend to cause harm to competi-

   tion.” Mr. Furniture Warehouse, Inc. v. Barclays American/Commercial Inc., 919 F.2d 1517,

   1522 (11th Cir. 1990). Plaintiffs fail to allege any facts showing this essential element of

   their claim.

            Plaintiffs’ claim of competitive harm is just a string of boilerplate conclusions, re-

   cited verbatim three times in the Complaint: “KidKraft’s actions have actually harmed

   competition and consumers, by decreasing output of competitive wooden kitchens, re-

   stricting consumer choice of wooden play kitchens, decreasing avenues for distribution,

   and artificially inflating the price consumers pay for wooden play kitchens.” Compl. ¶¶


                                                  -6-
   48474236;1
Case 0:19-cv-60341-MGC Document 15 Entered on FLSD Docket 04/01/2019 Page 7 of 19
   CASE NO. 19-cv-60341-CIV-COOKE/HUNT


   50, 61, 70. This sort of threadbare recital of the elements Plaintiffs must prove, “supported

   by mere conclusory statements,” is obviously insufficient and is entitled to no presump-

   tion of truth under Twombly and Iqbal. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell

   Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). Indeed, Plaintiffs’ conclusory recital of

   supposedly increased prices, limited consumer choice, and injured competition is strik-

   ingly similar to the boilerplate allegations held insufficient in Spanish Broadcasting, 376

   F.3d at 1079. And just as in Spanish Broadcasting, Plaintiffs’ Complaint is entirely devoid

   of any “specific factual allegations to support the likelihood of any of this happening.”

   Id.

            For example, Plaintiffs offer no factual allegations to explain how KidKraft’s ter-

   mination of a single retailer has resulted in increased prices, decreased output of toy

   kitchens, decreased avenues for distribution, or any other purported harm listed in the

   mantra-like recitation in the Complaint. Moreover, even though KidKraft allegedly

   stopped selling to OJC more than two years ago (Compl. ¶ 36), Plaintiffs offer no factual

   allegations substantiating their conclusory assertion that any of these purported harms

   has actually happened.

            Nor can Plaintiffs cure this pleading failure by amendment, because it makes no

   sense that a manufacturer’s refusal to sell toy kitchens to a single retailer would cause

   any of these impacts. See, e.g., Wilson v. I.B.E. Indus., Inc., 510 F.2d 986, 988 (5th Cir 1975)

   (“the situation before us is simply a distributor’s refusal to deal with a retailer, and it

   therefore lacks any anti-trust overtones”). Plaintiffs allege that there is a nationwide mar-

   ket for the sale of toy kitchens. Compl. ¶ 22. They also allege that toy kitchens (including

   KidKraft’s) are sold through a wide range of “online marketplaces” and “brick and mor-

   tar retail chains,” such as Costco, Walmart, Target, Amazon.com, Ebay.com, and

   Walmart.com. Compl. ¶¶ 14, 22. Plaintiffs have offered no factual allegations suggesting

   that it is even possible—much less plausible (as required under Twombly)—that KidKraft’s

   refusal to sell its toy kitchens to a single retailer has harmed competition in this market.

                                                -7-
   48474236;1
Case 0:19-cv-60341-MGC Document 15 Entered on FLSD Docket 04/01/2019 Page 8 of 19
   CASE NO. 19-cv-60341-CIV-COOKE/HUNT


            Plaintiffs’ Complaint is equally devoid of factual allegations showing that

   KidKraft’s alleged refusal to sell toy kitchens to OJC to resell at retail has somehow

   harmed Naomi Home’s ability to manufacture and sell its own toy kitchens. Plaintiffs

   have not even attempted to allege facts showing any impact on Naomi Home’s ability to

   compete. This omission is fatal, but not surprising. It is nonsensical to assert that Naomi

   Home’s ability to manufacture and sell its own toy kitchens depends on whether its affil-

   iated retailer is able to sell KidKraft’s toy kitchens. There is nothing about the design,

   construction, or sale of toy kitchens that renders Naomi Home any more or less able to

   compete when OJC is selling the toy kitchens of a competing manufacturer. 3


   3
       Plaintiffs may have intended to invoke Aspen Skiing Co. v. Aspen Highlands Skiing Corp.,
   472 U.S. 585 (1985), in which the Supreme Court held that an operator of three ski moun-
   tains in Aspen, Colorado violated Section 2 of the Sherman Act by refusing to continue
   cooperating with the operator of the fourth ski mountain through a joint lift ticket offer-
   ing. But Plaintiffs’ effort is unavailing for several reasons. First, the plaintiff in Aspen
   Skiing showed that the defendant’s termination of a longstanding course of dealing
   harmed competition and consumers. Id. at 605-08. And, in sharp contrast to the Com-
   plaint here, the plaintiff showed that continued cooperation from the defendant was nec-
   essary for the plaintiff to compete. Id. at 594 (without the defendant’s continued cooper-
   ation, the plaintiff “basically ‘becomes a day ski area in a destination resort’”). Those
   essential facts are missing here, so there is no need even to address whether the very
   limited duty to cooperate with a competitor found in Aspen Skiing is implicated here.
   Second, the Supreme Court has made clear that “Aspen Skiing is at or near the outer
   boundary of § 2 liability.” Trinko, 540 U.S. at 409. The duty to deal with a competitor
   found in Aspen Skiing was a “limited exception” to the general right of a company to
   refuse to deal with its competitors, and it was confined to its facts, including a past course
   of mutually profitable dealing with a competitor whose termination harmed competition.
   Id. Here, Plaintiffs allege no course of dealing between KidKraft and its competitor, Na-
   omi Home. To the contrary, they allege that KidKraft terminated its retail relationship
   with OJC because it did not want to sell through a retailer that was affiliated with Naomi
   Home. Compl. ¶ 32. Plaintiffs allege that Naomi Home sought a cooperative agreement
   with KidKraft—in the form of a collusive truce—which KidKraft rightfully refused.
   Compl. ¶ 29. Thus, even if Plaintiffs had alleged harm to competition, they have not
   alleged facts that could invoke the very limited Aspen Skiing duty to continue venturing
   with a competitor.

                                               -8-
   48474236;1
Case 0:19-cv-60341-MGC Document 15 Entered on FLSD Docket 04/01/2019 Page 9 of 19
   CASE NO. 19-cv-60341-CIV-COOKE/HUNT


            Fundamentally, the Complaint is about nothing more than OJC’s alleged financial

   loss from selling fewer KidKraft toy kitchens at retail. That is mere harm to a competitor,

   not harm to competition that could support a viable antitrust claim. See Spanish Broad-

   casting, 376 F.3d at 1069. KidKraft’s decision not to sell to OJC has nothing to do with

   Naomi Home’s ability to manufacture and sell its own toy kitchens. And it has no plau-

   sible effect on competition in the market as a whole.

            Indeed, the Complaint identifies other factors—unrelated to KidKraft’s alleged re-

   fusal to sell toy kitchens to OJC—that explain any lack of growth in Naomi Home’s sales

   of toy kitchens. First, the Complaint alleges that Naomi Home intentionally pulled back

   on its competitive efforts in an apparent offer of a competitive truce to KidKraft. Accord-

   ing to Plaintiff’s allegations:

                First, [Naomi Homes] scaled back production of current NH wooden
                play kitchen models so as not to compete too heavily with KidKraft.
                Second, it stopped trying to design and produce additional models
                so that KidKraft would not become concerned that NH was compet-
                ing across many different models. Third, NH did not approach any
                other retailers to sell its kitchens.

   Compl. ¶ 29. Plainly, Naomi Home’s misguided decision to pull back on its own sales

   efforts cannot be a basis for an antitrust claim against KidKraft. Indeed, it would be an

   utter perversion of the antitrust laws to hold KidKraft liable for refusing Naomi Home’s

   offer of a competitive truce. See Schor v. Abbott Labs., 457 F.3d 608, 610 (7th Cir. 2006)

   (“[A]ntitrust law does not require monopolists to cooperate with rivals by selling them

   products that would help the rivals to compete. . . . Cooperation is a problem in antitrust,

   not one of its obligations.”).

            Second, Plaintiffs allege that Costco denied Naomi Home’s request to distribute

   its toy kitchens. See Compl. ¶ 38. Plaintiffs do not allege, however, that (i) KidKraft took

   any action that prompted Costco’s decision, or (ii) KidKraft’s alleged refusal to sell its toy

   kitchens to OJC had any impact on Naomi Home’s ability to sell toy kitchens to Costco.


                                                -9-
   48474236;1
Case 0:19-cv-60341-MGC Document 15 Entered on FLSD Docket 04/01/2019 Page 10 of 19
   CASE NO. 19-cv-60341-CIV-COOKE/HUNT


   There are simply no factual allegations connecting KidKraft’s alleged refusal to sell toy

   kitchens to OJC and Naomi Home’s ability to compete.

            It is of no consequence that Plaintiffs allege that KidKraft supposedly stopped sell-

   ing to OJC because it was carrying the toy kitchens of a competitor (Compl. ¶¶ 34-36).

   Nothing in the antitrust laws requires a manufacturer—even an alleged monopolist—to

   sell through a distributor that has divided loyalties:

                The anti-trust laws do not prohibit a manufacturer or distributor from
                selecting dealers who will devote their time and energies to selling the
                former’s products and a manufacturer is not compelled to retain dealers
                having divided loyalties adverse to the interests of the said manufac-
                turer or distributor.

   Timken Roller Bearing Co. v. FTC, 299 F.2d 839, 842 (6th Cir. 1962); see also, e.g., E-One, 2006

   WL 3320441 at *2–3 (dismissing Section 2 refusal-to-deal claim because refusing to deal

   with plaintiff was not a predatory or anticompetitive act since the defendant “cannot be

   forced to continue a relationship with a dealer who chooses to distribute products of de-

   fendant’s competitor”); Healthco, 1989 WL 104064 at *8 (“It is ludicrous for the plaintiff to

   suggest that a manufacturer has an absolute and continuing duty under the antitrust laws

   to continue a given distributor simply because to do otherwise would harm that distrib-

   utor’s business. A manufacturer’s right to control the marketing of its product is nearly

   absolute. . . . Even a manufacturer with monopoly power is not obliged to retain an inef-

   fective dealer or one which has become its competitor.”).

            Moreover, the Complaint itself alleges that KidKraft terminated OJC’s distributor-

   ship, at least in part, because OJC’s sales were declining. Compl. ¶ 33 (“In a board meet-

   ing recently the topic of Naomi Kids Brand came up and this is something I would like

   to talk with you about along with the decline in sales over the previous 2 years.”). Plainly,

   the antitrust laws do not prohibit KidKraft from terminating an ineffective distributor.

   See, e.g., Timken, 299 F.2d at 842. Far from harming competition, KidKraft’s effort to de-

   velop a network of committed and effective retailers enhances interbrand competition

                                                - 10 -
   48474236;1
Case 0:19-cv-60341-MGC Document 15 Entered on FLSD Docket 04/01/2019 Page 11 of 19
   CASE NO. 19-cv-60341-CIV-COOKE/HUNT


   and ultimately benefits consumers. See, e.g., Ricchetti v. Meister Brau, Inc., 431 F.2d 1211,

   1214–15 (9th Cir. 1970) (“This court has previously held that a manufacturer or supplier

   has a legitimate interest in the quality, competence and stability of his distributors, and,

   if dissatisfied with a distributor, may properly sell his product to a more viable competi-

   tor. . . . Where, as here, a supplier seeks no more than a better equipped and more ag-

   gressive distributor for his product, his conduct may in fact be more beneficial than det-

   rimental to competition, and is not condemned by either the Sherman or Clayton Acts.”);

   Trans Sport, Inc. v. Starter Sportswear, Inc., 775 F. Supp. 536, 544 (N.D.N.Y. 1991), aff’d, 964

   F.2d 186 (2d Cir. 1992) (“The court will not countenance the disruption of this manufac-

   turer’s effective and successful distribution system just so another firm can realize addi-

   tional profits for itself.”).

            For all of these reasons, the Court should dismiss Plaintiffs’ antitrust claims be-

   cause Defendants did not engage in any conduct that harmed competition.

   II.      Plaintiffs’ Antitrust Claims Fail As a Matter of Law Because They Fail to Al-
            lege that KidKraft Possesses Market Power.

            Plaintiffs’ antitrust claims should be dismissed for the additional reason that they

   have failed to adequately allege that KidKraft had sufficient market power to monopo-

   lize, threaten to monopolize, or harm competition in the alleged relevant market. See,

   e.g., Nat’l Theatre Exhibitors, Inc. v. Charter Financial Group, Inc., 747 F.2d 1396, 1402 (11th

   Cir. 1984) (defendant’s refusal to grant distribution rights to plaintiff could not be viewed

   as a predatory refusal to deal, because defendant lacked sufficient market power to pre-

   sent a dangerous probability of monopolizing market). Market power is “the power to

   raise prices to supra-competitive levels or . . . the power to exclude competition in the

   relevant market either by restricting entry of new competitors or by driving existing com-

   petitors out of the market.” American Key Corp. v. Cole Nat’l Corp., 762 F.2d 1569, 1581

   (11th Cir. 1985). According to Plaintiffs, the relevant market is the nationwide “wholesale

   market for wooden play kitchens.” See Compl. ¶¶ 17–23. Even taking Plaintiffs’ market

                                                - 11 -
   48474236;1
Case 0:19-cv-60341-MGC Document 15 Entered on FLSD Docket 04/01/2019 Page 12 of 19
   CASE NO. 19-cv-60341-CIV-COOKE/HUNT


   definition at face value for purposes of this Motion, Plaintiffs have failed to offer factual

   allegations sufficient to show that KidKraft has market power.

            The only fact that Plaintiffs allege in support of their claim of market power is that

   KidKraft allegedly “controls over 70% of the wooden play kitchen market in the conti-

   nental United States.” Compl. ¶ 13. But even assuming this alleged market share figure

   is true, this allegation is insufficient as a matter of law to show that KidKraft has market

   power. As the courts have made clear repeatedly, “[a] high percentage of market share

   alone does not necessarily indicate monopoly power but is, rather, only a starting point for

   determining whether monopoly power exists.” Lockheed Martin Corp. v. Boeing Co., 390 F.

   Supp. 2d 1073, 1078 (M.D. Fla. 2005) (emphasis added); see also, e.g., Crossroads Cogenera-

   tion Corp. v. Orange & Rockland Utils., 159 F.3d 129, 141 (3d Cir. 1998) (“Alleging market

   share alone is not sufficient to state a claim under the Sherman Act.”). That is because a

   firm with an ostensibly high market share may face intense competition, such as where

   barriers to entry or expansion by competitors are low, or where competitors with smaller

   shares exert competitive pressures that prevent the exercise of monopoly power. Thus,

   “[e]ven if [a defendant] has a high market share, neither monopoly power nor a danger-

   ous probability of achieving monopoly power can exist absent evidence of barriers to new

   entry or expansion.” Am. Prof’l Testing Serv., v. Harcourt Brace Jovanovich Legal & Prof’l

   Publications, Inc., 108 F.3d 1147, 1154 (9th Cir. 1997); see also, e.g., QSGI, Inc. v. IBM Glob.

   Fin., No. 11-80880-CIV, 2012 WL 1150402, at *2 (S.D. Fla. Mar. 14, 2012) (dismissing anti-

   trust claim where plaintiff made “no allegations as to the structure of the alleged market,”

   including any allegations about its own share before and after the challenged conduct,

   how many other competitors are in the market, how those competitors were affected by

   the challenged conduct, or why any harm to the plaintiff “would result in uncompetitive

   prices to customers”).




                                                - 12 -
   48474236;1
Case 0:19-cv-60341-MGC Document 15 Entered on FLSD Docket 04/01/2019 Page 13 of 19
   CASE NO. 19-cv-60341-CIV-COOKE/HUNT


            Here, Plaintiffs have alleged nothing about the marketplace or competitive dy-

   namics that would indicate that KidKraft has monopoly power. They have alleged noth-

   ing about the other competitors in the marketplace, including many competitors that ap-

   pear prominently in any search for “wooden toy kitchens” on Amazon.com or any other

   website that sells toys. And Plaintiffs have offered no allegations suggesting that there

   are any barriers to entry or expansion in the sale of wooden toy kitchens that would allow

   KidKraft to operate free from competition.

            Moreover, Plaintiffs have offered no factual allegations that could plausibly sug-

   gest that KidKraft has somehow achieved, maintained, or threatened to achieve monop-

   oly power as a result of its alleged decision to stop selling its wooden toy kitchens to OJC.

   There are thousands of retailers of wooden toy kitchens in the marketplace. Plaintiffs

   themselves allege that “KidKraft sells its products to online retailers like Amazon.com,

   and to brick and mortar stores like Costco, Walmart and Target.” Compl. ¶ 14. The

   Complaint does not even attempt to allege facts showing that the addition or subtraction

   of one brand of toy kitchens sold through one small retailer has any bearing on competi-

   tion in this marketplace, or could plausibly create monopoly power. There are no such

   facts. Plaintiffs’ antitrust claims should be dismissed.

   III.     Plaintiffs’ Sherman Act Section 1 Claims (Claims III & IV) Fail as a Matter of
            Law Because KidKraft Cannot Conspire with Its Majority Owner, MidOcean.

            Plaintiffs attempt to concoct a conspiracy claim by alleging that KidKraft and

   MidOcean agreed with one another to refuse to sell toy kitchens to OJC. Compl. ¶¶ 31-

   32. But Plaintiffs’ conspiracy claim fails at the threshold because they do not allege any

   facts showing that KidKraft and MidOcean are “entit[ies] with separate and distinct cor-

   porate interests.” McArthur Dairy LLC v. McCowtree Bros. Dairy, Inc., 2011 WL 2118701, at

   *7 (S.D. Fla. 2011) (Cooke, J.); see also Copperweld, 467 U.S. at 770–71. Nor can they allege

   such facts, because MidOcean is the majority owner of KidKraft.



                                               - 13 -
   48474236;1
Case 0:19-cv-60341-MGC Document 15 Entered on FLSD Docket 04/01/2019 Page 14 of 19
   CASE NO. 19-cv-60341-CIV-COOKE/HUNT


            Plaintiffs allege that MidOcean is a private equity firm, (Compl. ¶ 5), and they

   allege that MidOcean and KidKraft held a board meeting together (Compl. ¶ 31). Of

   course, KidKraft shares board meetings with this private equity firm because MidOcean

   owns and controls KidKraft—a fact that is widely available on the Internet. 4 Plaintiffs

   remain silent on this fact, but they cannot carry their pleading burden through omissions

   and half-truths. Instead, Plaintiffs must offer factual allegations showing that two sepa-

   rate companies conspired together. This they cannot do.

            Because KidKraft and MidOcean share a common economic interest through

   MidOcean’s ownership of KidKraft, they cannot violate Section 1 of the Sherman Act

   through concerted action or conspiracy. Copperweld, 467 U.S. at 771 (coordinated activity

   between parent and subsidiary “must be viewed as that of a single enterprise for pur-

   poses of § 1”; where a parent and subsidiary “‘agree’ to a course of action, there is no

   sudden joining of economic resources that had previously served different interests”).

   Thus, Plaintiffs’ allegation that KidKraft reached an agreement with its majority owner

   at a board meeting (Compl, ¶¶ 32-34), is not actionable under Section 1 of the Sherman

   Act as a matter of law. See, e.g., Hood v. Tenneco Texas Life Ins. Co., 739 F.2d 1012, 1015 (5th

   Cir. 1984) (sister companies that shared a common parent “cannot conspire with their

   parent in violation of the Sherman Act”); Direct Media Corp. v. Camden Tel. & Tel. Co., 989

   F. Supp. 1211, 1217 (S.D. Ga. 1997) (parent and its majority-owned subsidiary were a sin-

   gle entity because the parent “manage[d] and own[ed] fifty-one percent” of the subsidi-

   ary).

            Accordingly, because Plaintiffs cannot allege a violation of Section I of the Sher-

   man Act, Claims III and IV of the Complaint should be dismissed.



   4   See “MidOcean Partners Announces Acquisition of KidKraft, Toy Industry Leader,”
   (July 15, 2015), https://www.midoceanpartners.com/news-media/2015-07-15-midocean-
   partners-announces-acquisition-of-kidkraft-toy-industry-leader.

                                                - 14 -
   48474236;1
Case 0:19-cv-60341-MGC Document 15 Entered on FLSD Docket 04/01/2019 Page 15 of 19
   CASE NO. 19-cv-60341-CIV-COOKE/HUNT


   IV.      The Court Should Dismiss Plaintiffs’ Tortious Interference Claim (Claim V)
            Because MidOcean Cannot Tortiously Interfere with Its Portfolio Company’s
            Business Relationship.

            Finally, Plaintiffs assert that MidOcean tortiously interfered with KidKraft’s busi-

   ness relationship with OJC. See Compl. ¶¶ 75–81. Plaintiffs’ tortious interference claim

   fails as a matter of law for three independent reasons: (1) MidOcean cannot tortiously

   interfere with a business relationship of its portfolio company; (2) there is no unjustified

   interference with that relationship; and (3) Plaintiffs do not allege an underlying tort.

            Under Florida law, five elements must be established to state a claim for tortious

   interference of a business relationship: (1) the existence of a business relationship under

   which the claimant has rights, (2) the defendant’s knowledge of the relationship, (3) an

   intentional and unjustified interference with the relationship, (4) by a third party, and (5)

   damage to the claimant caused by the interference. Future Tech Int’l, Inc. v. Tae Il Media,

   Ltd., 944 F. Supp. 1538, 1569 (S.D. Fla. 1996).

            “[A] cause of action for tortious interference does not exist against one who is him-

   self a party to the business relationship allegedly interfered with.” Genet Co. v. Anheuser-

   Busch, Inc., 498 So.2d 683, 684 (Fla. 3d Dist. Ct. App. 1986) (no cause of action where de-

   fendant had an approval right over the contract allegedly interfered with). “In other

   words, ‘the interfering defendant must be a third party, a stranger to the business relation-

   ship.’” Ernie Haire Ford, Inc. v. Ford Motor Co., 260 F.3d 1285, 1294 (11th Cir. 2001) (empha-

   sis added) (quoting Salit v. Ruden, McClosky, Smith, Schuster & Russell, P.A., 742 So.2d 381,

   386 (Fla. 4th Dist. Ct. App. 1999)). Moreover, an “interfering” defendant “is not a

   ‘stranger’ . . . ‘if the defendant has any beneficial or economic interest in, or control over,

   that relationship.’” Hamilton v. Suntrust Mortg. Inc., 6 F. Supp. 3d 1312, 1320 (S.D. Fla.

   2014) (quoting Treco Intern. S.A. v. Kromka, 706 F. Supp. 2d 1283, 1289 (S.D. Fla. 2010));

   Palm Beach Cty. Health Care Dist. v. Prof’l Med. Educ., Inc., 13 So.3d 1090, 1094 (Fla. 4th Dist.

   Ct. App. 2009) (“a defendant is not a stranger to a business relationship, and thus cannot


                                                - 15 -
   48474236;1
Case 0:19-cv-60341-MGC Document 15 Entered on FLSD Docket 04/01/2019 Page 16 of 19
   CASE NO. 19-cv-60341-CIV-COOKE/HUNT


   be held liable for tortious interference, when it has a supervisory interest in how the re-

   lationship is conducted or a potential financial interest in how a contract is performed”).

   Thus, an owner with direct control over a company and “a significant financial interest”

   in the company cannot tortiously interfere with that company’s business relationship.

   Volvo Aero Leasing, 2019 WL 1142330, at *3.

            As described above, MidOcean is the majority and controlling owner of KidKraft.

   Therefore, MidOcean is not a stranger to KidKraft’s business relationships. In fact, Plain-

   tiffs allege that MidOcean interfered with the relationship at a KidKraft board meeting.

   Compl. ¶¶ 31–33. Accordingly, Plaintiffs’ tortious interference claim against MidOcean

   fails as a matter of law. See Volvo Aero Leasing, 2019 WL 1142330, at *3.

            For the same reason, MidOcean’s alleged interference with the KidKraft-OJC dis-

   tributor relationship cannot be considered to be “unjustified” because MidOcean is not a

   stranger to the business relationship. See Salit, 742 So.2d at 386 (“For the interference to

   be unjustified, the interfering defendant must be a third party, a stranger to the business

   relationship.”).

            Further, Plaintiffs’ tortious interference claim fails as a matter of law because it has

   not alleged any underlying tort. Where a manufacturer, such as KidKraft here, has

   a right to terminate an agreement with a distributor, the distributor does not have a

   claim for tortious interference based on the termination. See, e.g., Prof’l Food Equip., Ltd.

   v. Hobart Corp., No. 97-1449-CIV-J-20A, 1999 WL 1044231, at *5 (M.D. Fla. Mar. 19, 1999)

   (defendant did not commit tort when it exercised its lawful right to terminate agreement;

   “as a matter of law that act cannot give rise to a claim for tortious interference with busi-

   ness relationships”) (citing Chipley v. Atkinson, 23 Fla. 206, 1 So. 934, 938 (Fla. 1887)); Net-

   workip, LLC v. Spread Enterprises, Inc., 922 So. 2d 355, 358 (Fla. Dist. Ct. App. 2006) (“No

   cause of action for intentional interference exists which is the consequence of a rightful

   action.”).



                                                 - 16 -
   48474236;1
Case 0:19-cv-60341-MGC Document 15 Entered on FLSD Docket 04/01/2019 Page 17 of 19
   CASE NO. 19-cv-60341-CIV-COOKE/HUNT


            Because Plaintiffs fail to allege the necessary elements of a tortious interference

   claim, Claim V fails as a matter of law.

   V.       The Court Should Dismiss the Complaint with Prejudice.

            The Complaint should be dismissed with prejudice because any amendment

   would be futile. See, e.g., Kendall v. Visa U.S.A., Inc., 518 F.3d 1042, 1051 (2008) (“Dismissal

   without leave to amend is proper if it is clear that the complaint could not be saved by

   amendment.”); Bryant v. Dupree, 252 F.3d 1161, 1163 (11th Cir. 2001) (dismissal with prej-

   udice is appropriate where “amendment would be futile”).

            Claims I–IV cannot be saved by amendment because Plaintiffs cannot plausibly

   allege harm to competition resulting from KidKraft’s decision to cease dealing with one

   retailer.    In addition, Plaintiffs cannot cure Claims III–V by amendment because

   MidOcean majority owns and controls KidKraft, which means Plaintiffs’ Claims III-V fail

   as a matter of law. Where, as here, even “a more carefully drafted complaint” would not

   save Plaintiffs’ claims, the Court should dismiss the complaint with prejudice. Wagner v.

   Daewoo Heavy Indus. Am. Corp., 314 F.3d 541, 542 (11th Cir. 2002).




                                                - 17 -
   48474236;1
Case 0:19-cv-60341-MGC Document 15 Entered on FLSD Docket 04/01/2019 Page 18 of 19
   CASE NO. 19-cv-60341-CIV-COOKE/HUNT


                                        CONCLUSION

            For the foregoing reasons, the Court should dismiss Plaintiffs’ Complaint with

   prejudice.


   DATED: April 1, 2019                     Respectfully submitted,

                                            /s/ Lawrence D. Silverman
                                            Joshua Lipton (Pro Hac Vice Pending)
                                            GIBSON, DUNN & CRUTCHER LLP
                                            1050 Connecticut Avenue, N.W.
                                            Washington, DC 20036-5306
                                            Telephone: 202.955.8500
                                            Facsimile:    202.467.0539
                                            jlipton@gibsondunn.com

                                            Scott K. Hvidt (Pro Hac Vice Pending)
                                            GIBSON, DUNN & CRUTCHER LLP
                                            2100 McKinney Avenue, Suite 1100
                                            Dallas, Texas 75201-6911
                                            Telephone: (214) 698-3100
                                            Facsimile: (214) 698-3400
                                            shvidt@gibsondunn.com

                                            -and-

                                            Lawrence D. Silverman, Esq.
                                            Florida Bar Number: 7160
                                            Email: lawrence.silverman@akerman.com
                                            Alexandra M. Mora, Esq.
                                            Florida Bar Number: 052368
                                            Email: alexandra.mora@akerman.com
                                            AKERMAN LLP
                                            Three Brickell City Centre
                                            98 Southeast Seventh Street, Suite 1100
                                            Miami, FL 33131
                                            Phone: (305) 374-5600
                                            Fax: (305) 374-5095
                                            ATTORNEYS FOR DEFENDANTS

                                             - 18 -
   48474236;1
Case 0:19-cv-60341-MGC Document 15 Entered on FLSD Docket 04/01/2019 Page 19 of 19



                                     CERTIFICATE OF SERVICE


            I hereby certify that on the 1st day of April, 2019, a true and correct copy of the

   foregoing brief was served via the Court’s CM/ECF System upon all counsel of record.



                                                          /s/ Lawrence D. Silverman




   48474236;1
